DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Comment
	The Non-Final rejection herein is a second Non-Final rejection because the status of the Application was updated from pre-AIA  to AIA  on 12/10/2020 (after mailing of the NF on 8/11/2020). 


Status of the Claims
In the reply filed 12/10/2020, the Applicants did not amend, add or cancel any claims. 
Claims 1-20 are under consideration. 

Claim Rejections –Withdrawn
  The rejection of claims 1-5, 8-10 and 18-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. (WO 2010/099556 A1) and Poland et al. (A Plea for Rational Use; Clinical Infectious Diseases; 2009; 48:1254-6) as evidenced by Roche Tamiflu (<https://www.accessdata.fda.gov/drugsatfda_docs/label/2006/021087s033lbl.pdf>7/31/2020) is withdrawn because the status of the Application was updated from pre-AIA  to AIA . The Fischer et al. reference no longer qualifies as prior art under the provisions of AIA . 
The rejections of claims 1-10 and 12-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. and Poland et al. in view of Nguyen et al. (US 2008/0227743) as evidenced by Roche Tamiflu (<https://www.accessdata.fda.gov/drugsatfda_docs/label/2006/021087s033lbl.pdf>7/31/2020) is withdrawn because the status of the Application was updated from pre-AIA  to AIA . The Fischer et al. reference no longer qualifies as prior art under the provisions of AIA . 
The rejection of claims 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. (WO 2010/099556 A1) and Poland et al. (A Plea for Rational Use; Clinical Infectious Diseases; 2009; 48:1254-6) in view of Atkins (“Dry Powder Formulation; Respiratory Care; October 2005 vol. 50 (10)) and Dunbar et al. (“Dispersion and Characteristics of Pharmaceutical Dry Powder Aerosols” Kona No. 16; 1998) is withdrawn because the status of the Application was updated from pre-AIA  to AIA . The Fischer et al. reference no longer qualifies as prior art under the provisions of AIA . 

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  “TNF” should be completely spelled out the first time it appears, followed by the acronym in parenthesis.  Appropriate correction is required.


                                       NEW REJECTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 9, 14, 16 and 19, the limitation “Oseltamivir phosphate… and Oseltamivir” is unclear. The instant specification identifies oseltamivir at [0030]  as follows: “Oseltamivir phosphate (Ro64-0796, GS4104)” and Oseltamivir “(GS4104,Tamiflu)”. It should be noted that the Examiner is interpreting the limitations within the parenthesis as equivalent to a definition. Oseltamivir phosphate and Oseltamivir have the same GS4104 number, which would indicate they are the same molecule. Moreover, according the US Food & Drug Administration (Roche Tamiflu (<https://www.accessdata.fda.gov/drugsatfda_docs/label/2006/021087s033lbl.pdf>7/31/2020, previously presented), “Tamiflu” is “Oseltamivir phosphate”. Therefore, there is some ambiguity if “oseltamivir” in the claim is referring to the neutral molecule or the phosphate salt of oseltamivir. The claims are indefinite because it is unclear what molecule is intended. 
Claims 10, 15, 17 and 20 are rejected for depending from the rejected claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US2003/0185791) in view Guo et al. (“Fatal 2009 Influenza A (H1N1) infection complicated by acute respiratory distress syndrome and pulmonary interstitial emphysema” AFIP archives, published online 3/8/2010) and Poland et al. (A Plea for Rational Use; Clinical Infectious Diseases; 2009; 48:1254-6, previously presented) as evidenced by Roche Tamiflu (<https://www.accessdata.fda.gov/drugsatfda_docs/label/2006/021087s033lbl.pdf>7/31/2020, previously presented) and Ali (“Pulmonary Drug Delivery”Chapter 9, Handbook of Non-Invasive Drug Delivery System, 2010). 
With respect to claim 1, Lucas et al. teach that peptides derived from a specific domain of TNF-α can efficiently be used to treat edema (Abstract). Lucas et al. teach a circularized peptide CGQRETPEGAEAKPWYC (SEQ ID NO: 4) is shown to be efficient in inducing edema reabsorption (Abstract, claim 11 and [0098]).  CGQRETPEGAEAKPWYC (SEQ ID NO: 4) of Lucas et al. is identical to instantly claimed SEQ ID NO: 1, meeting the limitation of “SEQ ID NO: 1” and “cyclized”. With respect to the limitation “the peptide has no TNF receptor binding activity”, Lucas et al. teach the peptides of the invention lacked TNF receptor mediated toxicity [0043, 0137]. Importantly, the SEQ ID NO: 4 of Lucas et al. would inherently have all of the activities and properties of instantly claimed SEQ ID NO: 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Lucas et al. teach a peptide identical to instantly claimed SEQ ID NO: 1, therefore the same peptide would have the same properties. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Lucas et al. teach the term “edema” relates to any abnormal excess accumulation of fluid in connective tissue, serious cavity and is common pathology observed in any solid organ (i.e. lungs) [0027]. Lucas et al. teach pulmonary edema of the lugs has an annoying effect since it represents a severe discomfort for the patient since it prevents him or her from easy breathing with the cause being cardiogenic or non-cardiogenic [0028]. Lucas et al. teach a rat model of acute respiratory distress syndrome (ARDS) [0074]. Lucas et al. teach administration of SEQ ID NO: 4 had significantly better pO2 levels and lower pCO2 levels and are suffering less from fluid overload [0098]. 
Lucas does not teach peptide in combination with a sialic acid analog as an inhibitor of viral neuraminidase. However, the teachings of Guo et al. and Poland et al. cure this deficiency. 
Guo et al. (“Fatal 2009 Influenza A (H1N1) infection complicated by acute respiratory distress syndrome and pulmonary interstitial emphysema” AFIP archives, published online 3/8/2010). Guo et al. teach the diagnosis, prophylaxis and treatment of H1N1 represents a major health issue and immense effort and expertise has been applied to in an attempt to contain the strain of influenza. Dr. Guo and colleagues present a documents best case that demonstrates the pathologic correlation of H1N1 and its complications (Editor’s note, p. 327). Guo et al. teach radiologic findings include pulmonary edema and ARDS (p. 332, 1st col.). Guo et al. also teach that pathologic examination disclosed the lungs were edematous and firm (p. 330, 1st col.). Guo et al. teach that neuraminidase inhibitors oseltamivir and zanamivir decrease the severity and duration of symptoms if given early in the disease course (p. 332, 1st col.).
Poland et al. teach that only 2 classes of influenza antiviral agents are currently licensed in the US, M2 ion channel inhibitors and neuraminidase inhibitors (p. 1254, 1st col, 1st para.).  Poland et al. teach that the neuraminidase inhibitors are the sole remaining class of drugs able to treat influenza A and B infections and because ease of use, oseltamivir (Tamiflu:Roche) has been used preferentially (p. 1254, 3rd col. last para.).  Poland et al. teach that oseltamivir-resistant viruses are usually susceptible to zanamivir, but with increasing resistance to oseltamivir worldwide and the increasing use of zanamivir monotherapy, it is quite possible that zanamivir resistance may develop (p. 1255, 2nd col. 2nd para.). Poland et al. teach that the sequential use of antiviral drugs, starting one drug after the development of resistance to another drug is a dangerous and an irrational therapeutic trend (p. 1255, 2nd col, 2nd para.).  Poland et al. teach it is time for more rational use of antiviral agents against influenza, including the use of at least two drugs with different mechanisms of action (p. 1255, 2nd col. last para.).  Poland et al. concludes that continued use of antiviral monotherapy against influenza virus is unwise and dangerous (p. 1256. last para.).

With respect to claims 1 and 18, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine a peptide selected from SEQ ID NO: 1 as taught by Lucas et al. with an inhibitor of viral neuraminidase, such as oseltamivir or zanamivir (sialic acid analogs), as taught by Poland et al. in a composition for the treatment of symptoms of influenza. A person of ordinary skill in the art would be motivated to combine the peptide of Lucas et al. for treatment of pulmonary edema and ARDS (symptoms associated with influenza) with oseltamivir or zanamivir because Guo et al. teach that H1N1 complications include pulmonary edema and ARDS and states that neuraminidase inhibitors oseltamivir and zanamivir decrease the severity and duration of symptoms if given early in the disease course. Importantly, a person of ordinary skill in the art would have been motivated to combine the peptide of Lucas et al. and inhibitor of viral neuraminidase because Poland et al. teach that a more rational use of antiviral drugs is needed, specifically using at least two drugs with differing mechanisms of action.  There would be a reasonable expectation of success given that combination therapy is used for influenza and is taught by Poland et al.  Furthermore, MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....”. Moreover, Poland et al. teach sialic acid analogs treat influenza and Lucas et al. teach the peptides treat pulmonary edema and ARDS. Therefore, the combined references provide a prima facie case of obviousness. 

With respect to claims 2 and 3, Lucas et al. teach a circularized peptide CGQRETPEGAEAKPWYC (SEQ ID NO: 4) is shown to be efficient in inducing edema reabsorption (Abstract, claim 11 and [0098]).  Lucas et al. teach the cyclized peptides are formed via a disulfide bridge between the cysteine residues [0029]. 
With respect to claims 4 and 5, Lucas et al. teach the composition comprises pharmaceutically acceptable carriers including saline, Ringer’s solution, dextrose, Hank’s solution, fixed oils and ethyl oleate [0030]. 
	With respect to claim 8, Lucas et al. teach the peptides administered in 0.9% saline [0107]. With respect to the limitation “wherein the composition is further defined as a nebulizable powder formulation or as a nebulizable liquid formulation”, the Examiner is interpreting “nebulizable” as being capable of being nebulized. The claim does not require that the peptide is administered via nebulizer. As evidenced by Ali, nebulization from a drug solution is a common method or medical aerosol generation and to deliver a drug by nebulization, the drug must first be dispersed in a liquid (usually aqueous) medium and after application of a dispersing force, the drug particles are contained within the droplets (p. 227, 9.3.3). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Ali et al. is relied upon only to establish that the peptide of Lucas et al. in a solution of 0.9% saline is a “nebulizable liquid formulation”. 
	With respect to claims 9, 10, 19 and 20, Poland et al. teach inhibitors of viral neuraminidase are zanamivir or oseltamivir (p. 1254 and 1255). Guo et al. also teach that neuraminidase inhibitors oseltamivir and zanamivir decrease the severity and duration of symptoms if given early in the disease course (p. 332, 1st col.). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Tamiflu, Roche reference is relied upon only to establish that oseltatmivir (Tamilfu) disclosed in Poland et al. is oseltamivir phosphate and meets the limitation of “salt”.





Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US2003/0185791), Guo et al. (“Fatal 2009 Influenza A (H1N1) infection complicated by acute respiratory distress syndrome and pulmonary interstitial emphysema” AFIP archives, published online 3/8/2010) and Poland et al. (A Plea for Rational Use; Clinical Infectious Diseases; 2009; 48:1254-6, previously presented) in view of Nguyen et al. (US 2008/0227743, previously presented) as evidenced by Roche Tamiflu (<https://www.accessdata.fda.gov/drugsatfda_docs/label/2006/021087s033lbl.pdf>7/31/2020, previously presented) and Ali (“Pulmonary Drug Delivery”Chapter 9, Handbook of Non-Invasive Drug Delivery System, 2010).
The teachings of Lucas et al., Guo et al. and Poland et al. are presented above. 
Lucas et al., Guo et al. and Poland et al. do not teach the composition in a set comprising the peptide and inhibitor of viral neuraminidase in separate containers or the concentrations of the inhibitors of viral neuraminidase.  However, the teachings of Nguyen et al. cure this deficiency. 
In addition to the teachings above, Lucas et al. teach the peptides at a dose between 1 µg/kg and 10 mg/kg [0030]
Nguyen et al. teach a kit for the oral treatment or prophylaxis of influenza in a patient comprising a plurality of dosage forms, and the antiviral drugs may be formulated as separated drugs or co-formulated as single dosage forms [0013]. Nguyen et al. specifically teach that the antivirals (M2 inhibitor, antiviral nucleoside analogue and neuraminidase inhibitor) are each initially provided in a separate container [0065]. Nguyen et al. teach that a kit can maximize the ease with which the appropriate therapeutic amount may be administered to a subject [0087]. Nguyen et al. teach the antiviral agents as liquids [0063]. 
With respect to claims 6-7 and 12, the composition comprising a peptide selected from the group consisting of SEQ ID NO: 1 and an inhibitor of viral neuraminidase is obvious in view of Fischer et al. Guo et al. and Poland et al. as disclosed above. It would have been obvious to one of ordinary skill in the art to provide the peptide of Lucas et al. and the viral neuraminidase of Poland et al. in a set of separate containers as taught by Nguyen et al.  A person of ordinary skill in the art would have been motivated by Nguyen et al. to provide the peptide and inhibitor of neuraminidase in a set of separate containers because Nguyen et al. teach a kit/set can ease the administration to a subject.  There would be a reasonable expectation of success given that Nguyen et al. teach kits/set for treatment of influenza.
With respect to the amount of the peptide and viral neuraminidase inhibitor in claims 6-7, Lucas et al. teach the peptides at a dose of between 1 µg/kg and 10 mg/kg [0030]. Nguyen et al. teach the recommended dose of zanamivir is 10 mg/day QD and 20 mg/day BID, respectively and oseltamivir is available in capsule form containing 75 mg of oseltamivir and as a powder for oral suspension, which when constituted with water as directed contains 12 mg/ml oseltamivir [0003]. The recommended dose of oseltamivir for patients over 13 years old is 75 mg/day QD and 150 mg BID [0003]. Therefore, 75 mg/day of oseltamivir would be a volume of 6.25 ml, meeting the limitation of claim 7.  Furthermore, the volume administered is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Fischer et al. teach the peptides administered at 1 µg/kg and 10 mg/kg and Nguyen et al. teach standard dose of 75 mg. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the volume and amount of the composition. 
With respect to claim 13, Lucas et al. teach a circularized peptide CGQRETPEGAEAKPWYC (SEQ ID NO: 4) is shown to be efficient in inducing edema reabsorption (Abstract, claim 11 and [0098]).  Lucas et al. teach the cyclized peptides are formed via disulfide bridge between the cysteine residues [0029]. 
	With respect to claims 14, 15, 16 and 17, Poland et al. teach inhibitors of viral neuraminidase are zanamivir or oseltamivir (p. 1254 and 1255). Guo et al. also teach that neuraminidase inhibitors oseltamivir and zanamivir decrease the severity and duration of symptoms if given early in the disease course (p. 332, 1st col.). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Tamiflu, Roche reference is relied upon only to establish that oseltatmivir (Tamilfu) disclosed in Poland et al. is oseltamivir phosphate and meets the limitation of “salt”.


	



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US2003/0185791) in view Guo et al. (“Fatal 2009 Influenza A (H1N1) infection complicated by acute respiratory distress syndrome and pulmonary interstitial emphysema” AFIP archives, published online 3/8/2010) and Poland et al. (A Plea for Rational Use; Clinical Infectious Diseases; 2009; 48:1254-6, previously presented) in view of Atkins (“Dry Powder Formulation; Respiratory Care; October 2005 vol. 50 (10), previously presented) and Dunbar et al. (“Dispersion and Characteristics of Pharmaceutical Dry Powder Aerosols” Kona No. 16; 1998, previously presented) as evidenced by Roche Tamiflu (<https://www.accessdata.fda.gov/drugsatfda_docs/label/2006/021087s033lbl.pdf>7/31/2020, previously presented) and Ali (“Pulmonary Drug Delivery”Chapter 9, Handbook of Non-Invasive Drug Delivery System, 2010). 
The teachings of Lucas et al., Guo et al. and Poland et al. are presented in detail above. The references do not teach a dry powder inhaler comprising the composition of claim 1 and lactose particles, wherein the dry powder inhaler further comprises lactose particles, wherein the average particle size of said lactose particles is between 50 and 150 µm. However, the teachings of Atkins and Dunbar et al. cure these deficiencies.
In addition to the teachings above, Lucas et al. teach the medicament may be administered by any means suitable within the knowledge of the skilled man [0030]. 
Atkins teaches that dry powder inhalers (DPIs) have gained wider use (p. 1304, 2nd col, last para.). Atkins teaches advantages of DPI’s include the fact that they are breath actuated and therefore require less coordination and they do not contain chlorofluorocarbon propellants. Importantly, multi dose DPIs have either a dose counter or indicator that tells the patient how much medication remains in the inhaler (p. 1305, 1st col. 2nd para.). 
Dunbar et al. teach the successful delivery of dry powders depends upon a number of closely related factors, such as particle crystallinity, size distribution, shape and density (p. 7, 1st col, cont. to 2nd col.). Dunbar et al. teach DPIs comprising lactose monohydrate that must be sieved into sized ranges suitable for drug delivery. Dunbar et al. teach lactose particle size from 30-60 µm up to 125 µm. Dunbar et al. teach that range of particle size employed will affect the flow and packing of the powders (p. 9, 1st col). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the to modify the composition of Lucas et al. Guo et al. and Poland et al. as a dry powder inhaler for ease of delivery to the lungs, requiring less coordination as taught by Atkins. Moreover a person of ordinary skill in the art would be motivated to optimize the best way to deliver a composition since Lucas et al. teach the medicament may be administered by any means suitable within the knowledge of the skilled man. There is a reasonable expectation of success given that Atkins teaches the advantages of DPIs, importantly DPI’s are well known and routine in the art. 
With respect to claim 11, Dunbar et al. teach DPI’s comprise lactose monohydrate. The particle size is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Dunbar et al. teach that the particles must be sieved into size ranges suitable for drug delivery. Dunbar et al. also teach lactose particle sizes from 30-60 up to 125 µm and states that the range of particle size employed effects the flow and packing of the powders. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the particle size of lactose for DPI deliver, to arrive at the range of claim 11.

Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1-10 and 12-20 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,344,0551 is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other. U.S. Patent No. 10,344,055 claims a composition comprising SEQ ID NO: 1, wherein the peptide has no TNF receptor binding activity and is cyclized, and Oseltamivir, wherein the composition is a nebulizable powder (claim 1), characterized in the that the peptide is cyclized via the C-residues (claim 2), characterized in the that the peptide is cyclized via a disulfide bridge between the C-residues (claim 3), comprises a pharmaceutically acceptable carrier (claim 5), characterized that it comprises a pharmaceutical carrier, which his selected from water etc. (claim 6), wherein the peptide is in an amount of 1 µg to 10 mg and the inhibitor of viral neuraminidase in an amount of 1 µg to 10 mg (claims 7-8, 12-15). U.S. Patent No. 10,344,055 also claims a set comprising a first and second container, wherein the first container comprises SEQ ID NO: 1 and the second container comprises Oseltamivir (claims 9 and 11). U.S. Patent No. 10,344,055 also claims a method of treating one or more symptoms of influenza with the peptide and inhibitor of viral neuraminidase (claim 10). It should be noted that SEQ ID NO: 1 of U.S. Patent No. 10,344,055 is identical to instantly claimed SEQ ID NO: 1. Therefore, U.S. Patent No. 10,344,055 anticipates the limitations of the instant claims. 

The rejection of claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,344,055.in view of Atkins and Dunbar et al. is maintained. 
U.S. Patent No. 10,344,055 does not teach a dry powder inhaler comprising lactose particles. However, the teachings of Atkins and Dunbar et al. cure these deficiencies. 
With respect to claim 11, Atkins teaches that dry powder inhalers (DPIs) have gained wider use (p. 1304, 2nd col, last para.). Atkins teaches advantages of DPI’s include the fact that they are breath actuated and therefore require less coordination and they do not contain chlorofluorocarbon propellants. Importantly, multi dose DPIs have either a dose counter or indicator that tells the patient how much medication remains in the inhaler (p. 1305, 1st col. 2nd para.). 
Dunbar et al. teach the successful delivery of dry powders depends upon a number of closely related factors, such as particle crystallinity, size distribution, shape and density (p. 7, 1st col, cont. to 2nd col.). Dunbar et al. teach DPIs comprising lactose monohydrate that must be sieved into sized ranges suitable for drug delivery. Dunbar et al. teach lactose particle size from 30-60 µm up to 125 µm. Dunbar et al. teach that range of particle size employed will affect the flow and packing of the powders (p. 9, 1st col). 
It would have been obvious to a person of ordinary skill in the art to modify the composition of U.S. Patent No. 10,344,055 as a dry powder inhaler for ease of delivery, requiring less coordination as taught by Atkins. There is a reasonable expectation of success given that Atkins teaches the advantages of DPIs, importantly DPI’s are well known and routine in the art. 
With respect to claim 11, Dunbar et al. teach DPI’s comprise lactose monohydrate. The particle size is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Dunbar et al. teach that the particles must be sieved into size ranges suitable for drug delivery. Dunbar et al. also teach lactose particle sizes from 30-60 up to 125 µm. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the particle size of lactose for DPI deliver, to arrive at the range of claim 11.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicants request abeyance of the requirement until the claims are allowed. 
This argument is not persuasive, as no allowable subject matter has been indicated. For the reasons presented above, the rejection is maintained.


Conclusion
	No claims are allowed.

                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 It is acknowledged that the instant application was filed as a DIV of Application No. 13/885,705 in which a species election requirement was set forth by the office in the communication mailed on January 13, 2014.  There is no § 121 shield because the subject matter presented in this application is the same subject matter examined in the parent application, which issued as US Patent No. 10,334,055.